Citation Nr: 1703059	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder disorder, including as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.O. Oyewole, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to March 1970, from January 1991 to July 1991, and from October 2003 to July 2004; with additional service in the National Guard and Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.

In February 2012 this matter was last before the Board at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2012 remand, the Board requested additional development to verify the specific dates of period(s) of active federalized duty and ACDUTRA/INACDUTRA service in the Army National Guard.  The Board also requested a negative response if no such clarifying records could be found.  The record shows that an April 2012 request was made through the Defense Personnel Records Information System.  The RO received personnel records, including Army National Guard Retirement Points History Statements.  The record contains a Supplemental Detailed Report to the Veteran's Retirement Points History for the period from December 2005 to September 2006 that specifically describes his service.  Unfortunately, no such record exists for July 2001, the period during which the Veteran allegedly sustained his left shoulder injury.  As such, further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate records repositories, to potentially include the NPRC, the Army Human Resources Command (HRC), and the Veteran's most recent National Guard unit of assignment (request the Veteran's assistance in identification of any National Guard unit of assignment as necessary) and request his complete service personnel records for the purpose of identifying the precise dates of any federalized or ACDUTRA/INACDUTRA service. 

Contact Defense Finance and Accounting Service (DFAS) and request the Veteran's military pay records dating from July 2001 to verify the specific dates of any period(s) of active duty and ACDUTRA/INACDUTRA service in the Puerto Rico Army National Guard.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.

2.  Once the above requested development is complete, review the record and complete a memorandum of formal finding as to the dates and types of the Veteran's military service for VA compensation and pension purposes, to include summarizing all periods of federalized service.

3.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplement statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






